Cite as 2017 Ark. App. 321

                 ARKANSAS COURT OF APPEALS
                                    DIVISIONS III & IV
                                      No. CR-16-971


                                                  Opinion Delivered   May 17, 2017
BOBBY BRIDGEMAN
                               APPELLANT          APPEAL FROM THE POPE COUNTY
                                                  CIRCUIT COURT
                                                  [NO. 58CR-15-606]
V.
                                                  HONORABLE BILL PEARSON,
                                                  JUDGE
STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Bobby Bridgeman appeals a Pope County Circuit Court denial of his pro

se petition for postconviction relief pursuant to Rule 37.1 (2016) of the Arkansas Rules of

Criminal Procedure. On appeal, he challenges the circumstances surrounding the entry of his

guilty plea and the effectiveness of his counsel in explaining the consequences of his suspended

sentence. Because his claims have no merit, we affirm.

       Before we can address the specific arguments that Bridgeman raises on appeal, we must

first address how our court obtained jurisdiction over appeals such as this, which have

historically been decided by our supreme court. In the beginning, amendment 58 of our state

constitution vested in the supreme court the power to determine the jurisdiction of the court

of appeals.1 Ark. Const. amend. 58. Likewise, amendment 80, which repealed amendment

       1
         Amendment 58, which was approved by voters on November 7, 1978, stated, in
relevant part,
                                   Cite as 2017 Ark. App. 321

58, continues to make clear that the court of appeals “shall have jurisdiction as the supreme

court shall by rule determine.” See Bales v. City of Fort Smith, 2017 Ark. 161 (quoting Ark.

Const. amend. 80, § 5 (emphasis added)). Pursuant to this grant of authority, our supreme

court has outlined our courts’ respective appellate jurisdiction in Rule 1-2 of the Rules of the

Supreme Court and Court of Appeals. Under Rule 1-2, all cases appealed shall be filed in the

court of appeals except for a subset of designated cases delineated in subsection (a) in which

our supreme court has expressly retained jurisdiction. Under Rule 1-2(a)(8), our supreme

court reserves jurisdiction over appeals “required by law to be heard in the Supreme Court.”

Ark. Sup. Ct. R. 1-2(a)(8).

       Prior to March 2, 2017, the Arkansas Supreme Court exerted jurisdiction over all

postconviction matters, as it had previously and consistently held that such appeals are “required

by law to be heard by the Supreme Court” pursuant to Rule 1-2(a)(8). Ark. Sup. Ct. R. 1-2(a)(8)

(emphasis added). See non life-or-death Rule 37 appeals citing Ark. Sup. Ct. R. 1-2(a)(8) as

the basis for jurisdiction: Green v. State, 2014 Ark. 284 (per curiam) (10-year aggregate

sentence); Moore v. State, 2014 Ark. 231 (per curiam) (29-year aggregate sentence); Barber v.

State, 2014 Ark. 179 (per curiam) (40-year aggregate sentence); Mathis v. State, 2014 Ark. 148

(per curiam) (112-year aggregate sentence); Thornton v. State, 2014 Ark. 113 (per curiam) (45-


              The General Assembly is hereby empowered to create and establish a Court of
       Appeals and divisions thereof. The Court of Appeals shall have such appellate
       jurisdiction as the Supreme Court shall by rule determine, and shall be subject to the
       general superintending control of the Supreme Court.

       (Emphasis added.)

       Effective July 1, 1979, the legislature established the court of appeals. See Act of Feb.
23, 1979, No. 208, 1979 Ark. Acts 467.

                                                2
                                   Cite as 2017 Ark. App. 321

year aggregate sentence); Rackley v. State, 2014 Ark. 39 (37-year aggregate sentence); Ellis v.

State, 2014 Ark. 24 (per curiam) (40-year aggregate sentence); Moten v. State, 2013 Ark. 503

(per curiam) (22-year aggregate sentence); Williams v. State, 2013 Ark. 375 (per curiam) (60-

year aggregate sentence); Bond v. State, 2013 Ark. 298 (per curiam) (115-year aggregate

sentence); Golden v. State, 2013 Ark. 144, 427 S.W.3d 11 (25-year aggregate sentence);

Charland v. State, 2012 Ark. 246 (75-year aggregate sentence); Tornavacca v. State, 2012 Ark.
224, 408 S.W.3d 727 (30-year aggregate sentence); Henington v. State, 2012 Ark. 181, 403
S.W.3d 55 (36-year sentence); Keck v. State, 2012 Ark. 145 (25-year sentence); McLeod v.

State, 2010 Ark. 95 (per curiam) (5-year sentence); State v. Smith, 368 Ark. 620, 249 S.W.3d
119 (2007) (15-year sentence); Fisher v. State, 364 Ark. 216, 217 S.W.3d 117 (2005) (55-year

aggregate sentence). To assist in the exercise of this jurisdiction, the supreme court employed,

and still employs for its exclusive use,2 an entire office to handle these types of cases.

       On March 2, 2017, however, our supreme court, without effectuating a rule change

and without any explication or further explanation as to why it was no longer required by law

to hear such cases, summarily transferred a majority of its Rule 37 cases to this court by means




       2
        See Act of Apr. 3, 2017, No. 827, 2017 Ark. Acts ___ (requesting staffing for at least four
positions in the Criminal Justice Coordinator’s Office.)


                                                3
                                   Cite as 2017 Ark. App. 321

of a footnote in an unsigned per curiam opinion.3 See Barnes v. State, 2017 Ark. 76, footnote

1, 511 S.W.3d 845, footnote 1 (per curiam). Thus, we exercise jurisdiction over this appeal

pursuant to the authority apparently delegated to us by virtue of this simple footnote

contained in Barnes.

       We now turn to the merits of Bridgeman’s claims. The facts are these. Bridgeman was

originally charged with residential burglary and felony theft of property. Later, the State filed

an “amended” information adding a habitual-offender allegation.4 Eventually, Bridgeman

pled guilty to a reduced charge of breaking or entering instead of his initial charge of

residential burglary. In exchange for his plea, the State further agreed to dismiss the theft-of-

property charge and to recommend a sentence of ten years in the Arkansas Department of

Correction (ADC) with an additional five years suspended.5 The court accepted Bridgeman’s
       3
           The footnote in Barnes provides,

               Effective March 2, 2017, the Arkansas Court of Appeals will assume appellate
       jurisdiction of all appeals arising from a petitioner’s allegation that the petitioner was
       denied effective assistance of counsel at trial or on direct appeal from a judgment of
       conviction except in instances when the death penalty or life imprisonment has been
       imposed on the petitioner. The Arkansas Court of Appeals will also assume jurisdiction
       of petitions for postconviction relief pursuant to Arkansas Rule of Criminal Procedure
       37.1 in cases wherein the Rule required the petitioner in cases where the judgment
       was entered before July 1, 1989, to obtain permission from the appellate court before
       proceeding in the trial court with a petition under the Rule.

Barnes v. State, 2017 Ark. 76, n. 1, 511 S.W.3d 845, n.1 (per curiam).
       4
           This “amended” information was simply titled “Information.”
       5
        In addition to the instant charges, Bridgeman had also been charged as a habitual
offender with one count of possession of methamphetamine and one count of possession of
drug paraphernalia in Johnson County. At the same hearing, Bridgeman waived venue and
pled guilty to the charge of possession of methamphetamine. In exchange for his plea, the
State agreed to drop the paraphernalia charge and recommend a six-year sentence to be run
consecutively to the Pope County sentence. The Johnson County plea was not included in
his Rule 37 petition and is not part of the current appeal.

                                               4
                                  Cite as 2017 Ark. App. 321

guilty plea on the breaking-or-entering charge and sentenced him to ten years in the ADC

with five years suspended. The court entered a sentencing order reflecting his conviction, but

the order did not indicate that Bridgeman was being sentenced as a habitual offender.

       On August 4, 2016, Bridgeman timely filed a verified Rule 37 petition with the court.

In his petition, Bridgeman alleged that he had been improperly sentenced to ten years’

imprisonment on a Class D felony that carried a range of only zero to six years. He claimed

that the trial court sentenced him as a habitual offender, despite not having been convicted

of being one. Based on those assertions, Bridgeman alleged that he was sentenced outside the

appropriate sentencing range, thereby denying him his right to due process and to a fair trial,

and that he received an illegal sentence. The trial court denied his petition for postconviction

relief without a hearing on August 10, 2016.

       On appeal, Bridgeman challenges the trial court’s factual findings, argues that his

attorney was ineffective for not sufficiently informing him of the sentencing consequences of

his suspended sentence, and asserts that he was convicted of a crime for which he was never

charged. We do not reverse a denial of postconviction relief unless the trial court’s findings

are clearly erroneous. Greene v. State, 356 Ark. 59, 146 S.W.3d 871 (2004). A finding is

clearly erroneous when, although there is evidence to support it, the appellate court after

reviewing the entire evidence is left with the definite and firm conviction that a mistake has

been committed. Flores v. State, 350 Ark. 198, 85 S.W.3d 896 (2002). When a plea of guilty

or nolo contendere is entered, the sole issue in postconviction proceedings is whether the plea

was intelligently and voluntarily entered on advice from competent counsel. See Mancia v.




                                               5
                                  Cite as 2017 Ark. App. 321

State, 2015 Ark. 115, 459 S.W.3d 259. We must now turn our attention to the record of the

proceedings before the trial court at the time Bridgeman entered his plea.6

       Bridgeman appeared before the trial court on June 6, 2016, for entry of his plea. Prior

to taking his plea, the trial court advised Bridgeman of the charges for which he was pleading

guilty, that he was being charged as a habitual offender, that the habitual-offender designation

elevated the sentencing range on his crimes, and that the range as charged was from zero to

fifteen years in the ADC and/or a fine not exceeding $10,000. Bridgeman indicated that he

understood the charges against him and the possible ranges of punishment for his crimes. The

court then questioned Bridgeman to determine whether his plea was voluntarily, knowingly,

and intelligently made. The court also inquired as to whether Bridgeman was satisfied with

the services of his attorney, to which Bridgeman responded, “Yes.” The court then informed

Bridgeman of the State’s sentencing recommendation and that his sentence would be served

consecutively with his convictions arising out of Johnson County. Bridgeman acknowledged

his understanding of the plea agreement as announced by the court.

       In denying the petition, the court found that Bridgeman was fully aware that he was

being charged as a habitual offender and that he had entered a knowing and voluntary

negotiated plea of guilty to a reduced charge of breaking or entering. The court further found

that Bridgeman knew at the time of his plea that his offense contained a range of punishment

from zero to fifteen years’ imprisonment in the ADC. The trial court determined that the


       6
         Our review of the record is mandatory given the Supreme Court’s most recent rule
change relieving pro se appellants in Rule 37 cases from the abstracting requirements—the
burden now falls on court of appeals’ staff to review the entire record, without the benefit of
assistance from the Criminal Justice Coordinator’s office. See In re Amendment to Rule 4-7 of
the Rules of the Supreme Court & Court of Appeals, 2017 Ark. 179 (per curiam).

                                               6
                                    Cite as 2017 Ark. App. 321

sentencing order was entered mistakenly, and it had inadvertently failed to check the box

reflecting that Bridgeman had been sentenced as a habitual offender. However, the trial court

held that because the plea agreement negotiated by Bridgeman’s attorney was exactly the plea

agreement to which he pled guilty, counsel was not ineffective.             Moreover, because

Bridgeman waived his right to a jury trial when he knowingly and voluntarily entered his

guilty plea, he was not denied his right to a fair trial. The court then issued an amended

sentencing order nunc pro tunc correcting the habitual-offender designation.

       Here, Bridgeman argues that the order denying his postconviction relief contains

errors: that he was initially charged with residential burglary and theft of property and that an

amended information added the habitual-offender enhancement. He further argued that he

was convicted of breaking or entering, although he was never charged with that crime. His

arguments fail.

       First, the trial court’s findings with respect to the crimes charged were not clearly

erroneous. The Pope County inmate-charging-history form indicates he was charged with

residential burglary and theft of property on December 17, 2015, as found by the trial court.

Thus, the “information” filed on June 3, 2016, was an amended information, regardless of

how it was officially designated.

       Second, he does not argue that he was untimely charged, nor does he dispute that he

was eventually charged by information with residential burglary, theft of property, and as a

habitual offender. He does not even argue that he was unaware of the crimes for which he

was charged or that he was not advised prior to the entry of his plea that the State was

reducing his crimes to breaking or entering as a habitual offender in exchange for his plea of


                                                7
                                   Cite as 2017 Ark. App. 321

guilty. In fact, the record reveals that the trial court advised him as to the nature of the plea

agreement, and he informed the court that he was aware of the charges for which he was

pleading guilty and that he was satisfied with the performance of his counsel in arranging the

plea deal. Therefore, he has not properly alleged that his plea of guilty was not intelligently

and voluntarily entered or that his plea was not made on the advice of competent counsel.

       Bridgeman also claims that his attorney was ineffective because counsel did not

sufficiently inform him of the sentencing consequences of a suspended sentence. We assess

the effectiveness of counsel under the two-prong standard set forth by the Supreme Court of

the United States in Strickland v. Washington, 466 U.S. 668 (1984): (1) that the performance

of petitioner’s counsel was deficient, that is, made errors so serious that counsel was not

functioning as the counsel guaranteed by the Sixth Amendment and (2) that the petitioner was

prejudiced by counsel’s performance. Robinson v. State, 2016 Ark. 211, at 4, 492 S.W.3d 77,

80. Unless a petitioner makes both Strickland showings, it cannot be said that the conviction

resulted from a breakdown in the adversarial process that renders the result unreliable.

Tornavacca v. State, 2012 Ark. 224, at 16, 408 S.W.3d 727, 738.

       When the Strickland ineffectiveness test is applied to situations involving the entry of

a guilty plea, the question is whether, but for counsel’s unprofessional errors, there is a

reasonable probability that the petitioner would not have pleaded guilty and would have

insisted on going to trial. Robinson, 2016 Ark. 211, at 4, 492 S.W.3d at 80. In discussing the

Strickland standard, with respect to allegations of ineffective assistance of counsel when a guilty

plea has been entered, the first half of the standard requires that counsel’s advice to plead

guilty must fall outside the range of competence demanded of attorneys in criminal cases. Id.


                                                8
                                  Cite as 2017 Ark. App. 321

at 4, n. 1, 492 S.W.3d at 80 n.1 (citing Tollett v. Henderson, 411 U.S. 258 (1973)). Therefore,

on appeal from the denial of a Rule 37.1 petition following a guilty plea, there are only two

issues for review—one, whether the plea of guilty was intelligently and voluntarily entered,

and two, was the plea made on the advice of competent counsel. Mancia, 2015 Ark. 115, at

11, 459 S.W.3d at 267 (citing Branham v. State, 292 Ark. 355, 356, 730 S.W.2d 226, 227

(1987)).

       Here, Bridgeman argues that his counsel did not adequately explain the consequences

of a suspended sentence. He claims that the suspended sentence potentially exposed him to

an additional fifteen-year term of imprisonment if the terms of the suspended sentence were

violated. Bridgeman is incorrect in his analysis of the effect of his suspended sentence. Upon

violation, the trial court could not sentence him to a term greater than the maximum allowed

by law. See Ark. Code Ann. § 16-93-308(g)(1)(A) & (B) (Repl. 2016) (If a court revokes a

suspension or probation, the court may enter a judgment of conviction and may impose any

sentence on the defendant that might have been imposed originally for the offense of which

he or she was found guilty. However, any sentence to pay a fine or of imprisonment, when

combined with any previous fine or imprisonment imposed for the same offense, shall not

exceed the limits of § 5-4-201 or § 5-4-401, or if applicable, § 5-4-501.) Accordingly, we

cannot say that Bridgeman has met the Strickland standard.

       Lastly, we note that Bridgeman improperly enlarges, embellishes, and changes the

allegations contained in his Rule 37.1 petition in his brief on appeal. Bridgeman’s assertions

in his Rule 37 petition targeted only the legality and length of the sentence he received for

breaking or entering as reflected in the original sentencing order that failed to include the


                                              9
                                  Cite as 2017 Ark. App. 321

habitual-offender designation. His sentence was not illegal once the sentencing order was

amended to correctly reflect that he pled guilty to the habitual-offender enhancement. On

appeal, however, Bridgeman changes his arguments. When reviewing the trial court’s ruling

on a Rule 37.1 petition, the appellant is limited to the scope and nature of the arguments that

he made below that were considered by the trial court in rendering its ruling. Pedraza v. State,

2016 Ark. 85, 485 S.W.3d 686 (per curiam). This court does not address new arguments

raised for the first time on appeal, nor do we consider factual substantiation added to bolster

the allegations made below. Thornton v. State, 2014 Ark. 113 (per curiam). To the extent that

his arguments are raised for the first time on appeal, they fail. To the extent that his

arguments were raised below, they similarly fail.

       For the foregoing reasons, we affirm.

       Affirmed.

       GRUBER, C.J., and GLADWIN, KLAPPENBACH, VAUGHT, and BROWN, JJ., agree.

       Bobby G. Bridgeman, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Pamela Rumpz, Ass’t Att’y Gen., for appellee.




                                               10